Case: 14-50032      Document: 00512961842         Page: 1    Date Filed: 03/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-50032
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         March 9, 2015
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

ARTURO CASAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CR-976


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Arturo Casas was convicted of conspiring to knowingly possess stolen
firearms, knowing possession of stolen firearms, and being a felon in possession
of a firearm. On appeal, he contends for the first time that his trial counsel
provided ineffective assistance by failing to object to certain offense level
calculations and failing to advise the district court about mitigating factors
such as his hearing loss, memory loss, and dementia.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50032    Document: 00512961842     Page: 2   Date Filed: 03/09/2015


                                 No. 14-50032

      “We have held that ‘Sixth Amendment claims of ineffective assistance of
counsel should not be litigated on direct appeal, unless they were previously
presented to the trial court.’” United States v. Aguilar, 503 F.3d 431, 436 (5th
Cir. 2007) (quoting United States v. Partida, 385 F.3d 546, 568 (5th Cir. 2004)).
Only in rare cases, when the record allows this court to “fairly evaluate the
merits of the claim,” will this court consider such claims on direct appeal. Id.
Casas’s claims were not raised in the district court, and an evidentiary hearing
was not conducted. The record is not sufficiently developed to permit review
of the claims on direct appeal. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir.), cert. denied, 135 S. Ct. 123 (2014). Accordingly, we deny the claims
without prejudice to Casas raising them on collateral review.
      The judgment of the district court is AFFIRMED.




                                       2